Exhibit 10.2

 

COLLATERAL TRUST AGREEMENT

 

dated as of May 1, 2015

 

among

 

HALCÓN RESOURCES CORPORATION,

as the Company,

 

the Guarantors from time to time party hereto,

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee under the Indenture,

 

the other Parity Lien Debt Representatives from time to time party hereto

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Trustee

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

Section 1.1                                            Defined Terms

1

Section 1.2                                            Rules of Interpretation

9

 

 

ARTICLE 2

THE TRUST ESTATE

 

 

 

 

Section 2.1                                            Declaration of Trust

10

Section 2.2                                            Collateral Shared Equally
and Ratably

11

Section 2.3                                            Similar Collateral and
Agreements

11

 

 

 

ARTICLE 3

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

 

 

 

 

Section 3.1                                            Appointment and
Undertaking of the Collateral Trustee

11

Section 3.2                                            Release or Subordination
of Liens

12

Section 3.3                                            Enforcement of Liens

13

Section 3.4                                            Application of Proceeds

13

Section 3.5                                            Powers of the Collateral
Trustee

14

Section 3.6                                            Documents and
Communications

14

Section 3.7                                            For Sole and Exclusive
Benefit of Holders of Parity Lien Obligations

15

Section 3.8                                            Additional Parity Lien
Debt

15

 

 

 

ARTICLE 4

OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

 

 

 

 

Section 4.1                                            Release of Liens on
Collateral

17

Section 4.2                                            Delivery of Copies to
Parity Lien Representatives

19

Section 4.3                                            Collateral Trustee not
Required to Serve, File or Record

19

Section 4.4                                            Release of Liens in
Respect of Notes

20

Section 4.5                                            Release of Liens in
Respect of any Series of Parity Lien Debt other than the Notes

20

 

 

 

ARTICLE 5

IMMUNITIES OF THE COLLATERAL TRUSTEE

 

 

 

 

Section 5.1                                            No Implied Duty

20

Section 5.2                                            Appointment of Agents and
Advisors

20

Section 5.3                                            Other Agreements

20

Section 5.4                                            Solicitation of
Instructions

21

Section 5.5                                            Limitation of Liability

21

Section 5.6                                            Documents in Satisfactory
Form

21

Section 5.7                                            Entitled to Rely

21

Section 5.8                                            Parity Lien Debt Default

22

Section 5.9                                            Actions by Collateral
Trustee

22

Section 5.10                                     Security or Indemnity in favor
of the Collateral Trustee

22

Section 5.11                                     Rights of the Collateral
Trustee

22

Section 5.12                                     Limitations on Duty of
Collateral Trustee in Respect of Collateral

23

Section 5.13                                     Assumption of Rights, Not
Assumption of Duties

23

 

i

--------------------------------------------------------------------------------


 

Section 5.14                                     No Liability for Clean Up of
Hazardous Materials

24

Section 5.15                                     Other Relationships with the
Company or Guarantors

24

 

 

 

ARTICLE 6

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

 

 

 

Section 6.1                                            Resignation or Removal of
Collateral Trustee

24

Section 6.2                                            Appointment of Successor
Collateral Trustee

25

Section 6.3                                            Succession

25

Section 6.4                                            Merger, Conversion or
Consolidation of Collateral Trustee

25

Section 6.5                                            Concerning the Collateral
Trustee and the Parity Lien Representatives

26

 

 

 

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 7.1                                            Amendment

27

Section 7.2                                            Voting

28

Section 7.3                                            Further Assurances

29

Section 7.4                                            Successors and Assigns

30

Section 7.5                                            Delay and Waiver

30

Section 7.6                                            Notices

30

Section 7.7                                            Entire Agreement

31

Section 7.8                                            Compensation; Expenses

31

Section 7.9                                            Indemnity

32

Section 7.10                                     Severability

33

Section 7.11                                     Headings

33

Section 7.12                                     Obligations Secured

33

Section 7.13                                     Governing Law

33

Section 7.14                                     Consent to Jurisdiction

33

Section 7.15                                     Waiver of Jury Trial

34

Section 7.16                                     Counterparts, Electronic
Signatures

35

Section 7.17                                     Effectiveness

35

Section 7.18                                     Grantors and Additional
Grantors

35

Section 7.19                                     Insolvency

35

Section 7.20                                     Rights and Immunities of Parity
Lien Representatives

35

Section 7.21                                     Intercreditor Agreement

35

Section 7.22                                     Force Majeure

36

 

 

 

Exhibit A

[Form of]

 

 

Additional Parity Lien Debt Certificate

 

Exhibit B

[Form of]

 

 

Collateral Trust Joinder — Additional Debt

 

Exhibit C

[Form of]

 

 

Collateral Trust Joinder — Additional Grantor

 

 

ii

--------------------------------------------------------------------------------


 

This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of May 1, 2015 and is by and among Halcón
Resources Corporation (the “Company”), the Guarantors from time to time party
hereto, U.S. Bank National Association, as Trustee (as defined below), and U.S.
Bank National Association, as Collateral Trustee (in such capacity and together
with its successors in such capacity, the “Collateral Trustee”).

 

RECITALS

 

The Company intends to issue 8.625% Senior Secured Notes due 2020 (the “Initial
Notes”) in an aggregate principal amount of $700,000,000 pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Indenture”)
among the Company, the guarantors party thereto and U.S. Bank National
Association, as trustee (in such capacity and together with its successors in
such capacity, the “Trustee”).

 

The Company and the Guarantors intend to secure their Obligations under the
Indenture, any future Parity Lien Debt and any other Parity Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Parity Lien Security Documents.

 

This Agreement sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.

 

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

 

AGREEMENT

 

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

 

ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                              Defined Terms. The following terms will
have the following meanings:

 

“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders.

 

1

--------------------------------------------------------------------------------


 

“Additional Notes” has the meaning given to the term “Additional Securities” in
the Indenture as in effect on the date hereof.

 

“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b).

 

“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.

 

“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Parity Lien Debt or their Parity Lien Representative, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, for the benefit of each existing and future holder
of Priority Lien Debt, the Priority Lien Collateral Agent and each existing and
future holder of Priority Liens:

 

(1)                                 that all Parity Lien Obligations will be and
are secured equally and ratably by all Parity Liens at any time granted by the
Company or any Guarantor to secure any Obligations in respect of such Series of
Parity Lien Debt, whether or not upon property otherwise constituting collateral
for such Series of Parity Lien Debt, and that all such Parity Liens will be
enforceable by the Collateral Trustee for the benefit of all holders of Parity
Lien Obligations equally and ratably;

 

(2)                                 that the holders of Obligations in respect
of such Series of Parity Lien Debt are bound by the provisions of this
Agreement, including the provisions relating to the ranking of Parity Liens and
the order of application of proceeds from the enforcement of Parity Liens; and

 

(3)                                 consenting to and directing the Collateral
Trustee to perform its obligations under this Agreement and the Parity Lien
Security Documents.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

 

2

--------------------------------------------------------------------------------


 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Collateral” means all properties and assets of the Company and the Guarantors
now owned or at any time hereafter acquired in which Liens have been granted, or
purported to be granted, to the Collateral Trustee to secure any or all of the
Parity Lien Obligations, and from and after the time the Collateral Trustee is
required to release its Liens pursuant to Section 3.2 upon any properties or
assets, shall exclude such properties or assets; provided that if such Liens are
required to be released as a result of the sale, transfer or other disposition
of any properties or assets of the Company or any Guarantor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
Guarantor thereafter acquires or reacquires such assets or properties.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.

 

“Company” has the meaning set forth in the preamble.

 

“Credit Agreement” means the “Priority Credit Agreement” as defined in the
Intercreditor Agreement.

 

“Credit Facilities” means one or more debt facilities, indentures or commercial
paper facilities (including, without limitation, the Credit Agreement), in each
case with banks or other financial institutions providing for revolving credit
loans, term loans, capital markets financings, private placements, receivables
financings (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit or letter of credit guarantees, in each case,
as amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Grantor” means each of and “Grantors” means, collectively, the Company and the
Guarantors and any other Person (if any) that at any time provides collateral
security for any Parity Lien Obligations.

 

3

--------------------------------------------------------------------------------


 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness. When used as a verb, “Guarantee” has a correlative
meaning.

 

“Guarantor” means each Subsidiary of the Company who has Guaranteed payment of
any Parity Lien Obligations, and their respective successors and assigns, in
each case until their respective Guarantee of all Parity Lien Obligations is
released in accordance with the terms of the applicable Parity Lien Documents.

 

“Indebtedness” has the meaning assigned to such term in the Indenture or to such
term or other similar term in any applicable Parity Lien Document.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Guarantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.9(a).

 

“Indenture” has the meaning set forth in the recitals.

 

“Initial Notes” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any case commenced by or against the Company
or any Guarantor under Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any Guarantor, any receivership or assignment for the benefit of
creditors relating to the Company or any Guarantor or any similar case or
proceeding relative to the Company or any Guarantor or its creditors, as such,
in each case whether or not voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Company or any
Guarantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of the Company or any Guarantor
are determined and any payment or distribution is or may be made on account of
such claims.

 

4

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Company, the Guarantors, the Collateral Trustee,
on behalf of itself and the holders of the Notes and any other Parity Lien
Obligations, the Priority Lien Collateral Agent, and the other parties from time
to time party thereto, as the same may be amended, restated, supplemented or
otherwise modified or replaced from time to time.

 

“Junior Lien” has the meaning assigned to the term “Third Lien” in the
Intercreditor Agreement.

 

“Junior Lien Debt” has the meaning assigned to the term “Third Lien Debt” in the
Intercreditor Agreement.

 

“Junior Lien Documents” has the meaning assigned to the term “Third Lien
Documents” in the Intercreditor Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any agreement to give a security interest therein
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Notes” means, collectively, the Initial Notes and the Additional Notes for
which the requirements set forth in Section 3.8 of this Agreement have been
satisfied.

 

“Note Documents” means the Indenture, the Notes, the Intercreditor Agreement and
the Notes Security Documents.

 

“Notes Security Agreement” means the Second Lien Security Agreement, dated as of
the date hereof, among the Company, the Guarantors party thereto and the
Collateral Trustee, on behalf of itself and the holders of the Notes, as the
same may be amended, supplemented or otherwise modified or replaced from time to
time.

 

“Notes Security Documents” means this Agreement, each Collateral Trust Joinder,
the Notes Security Agreement and all other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of the holders of the Notes, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms and Section 7.1.

 

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Parity Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding), premium
(if any), fees, indemnifications, reimbursements, expenses and other liabilities
payable under the documentation governing any Indebtedness.

 

5

--------------------------------------------------------------------------------


 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

 

(a)                                 a statement that the Person making such
certificate has read such covenant or condition;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate are based;

 

(c)                                  a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not such
covenant or condition has been satisfied; and

 

(d)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied.

 

“Parity Lien” means a Lien granted by the Company or any Grantor in favor of the
Collateral Trustee pursuant to a Parity Lien Security Document, at any time,
upon any property of the Company or such Grantor to secure Parity Lien
Obligations.

 

“Parity Lien Debt” means:

 

(1)                                 the Initial Notes and Guarantees thereof;
and

 

(2)                                 any other Indebtedness (other than
intercompany indebtedness) of the Company or any Guarantor (including Additional
Notes and Guarantees thereof) that is secured equally and ratably with the Notes
by a Parity Lien that was permitted to be incurred and so secured under each
applicable Secured Debt Document; provided that in the case of any Indebtedness
referred to in clause (2) of this definition, that:

 

(a)                                 on or before the date on which such
Indebtedness is incurred by the Company or any Guarantor, such Indebtedness is
designated by the Company, in an Additional Parity Lien Debt Certificate
executed and delivered in accordance with Section 3.8(b), as “Parity Lien Debt”
for the purposes of the Indenture and this Agreement; provided further that no
such Indebtedness may be designated as both Parity Lien Debt and Priority Lien
Debt or Junior Lien Debt;

 

(b)                                 other than in the case of any Additional
Notes, such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes an Additional Secured Debt Designation;

 

(c)                                  the Parity Lien Representative for such
Indebtedness executes and delivers a Collateral Trust Joinder in accordance with
Section 3.8(b); and

 

(d)                                 all other requirements set forth in
Section 3.8 have been complied with;

 

6

--------------------------------------------------------------------------------


 

provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Company will deliver to the Collateral Trustee an Officers’ Certificate stating
that such Indebtedness is permitted by each applicable Parity Lien Document to
be incurred and secured with a Parity Lien equally and ratably with all
previously existing and future Parity Lien Debt.

 

“Parity Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Parity Lien
Document that causes, or permits holders of the applicable Series of Parity Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Parity Lien Debt outstanding thereunder to become immediately due and
payable.

 

“Parity Lien Documents” means, collectively, the Note Documents and any
additional indenture, credit agreement or other agreement governing each other
Series of Parity Lien Debt and the Parity Lien Security Documents.

 

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof.

 

“Parity Lien Representative” means:

 

(1)                                 in the case of the Notes, the Trustee; or

 

(2)                                 in the case of any other Series of Parity
Lien Debt, the trustee, agent or representative of the holders of such Series of
Parity Lien Debt who (A) is appointed to act for the holders of such Series of
Parity Lien Debt (for purposes related to the administration of the Parity Lien
Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Parity Lien Debt, together with its
successors in such capacity, and (B) that has executed a Collateral Trust
Joinder.

 

“Parity Lien Secured Parties” means the holders of Parity Lien Obligations, the
Collateral Trustee and each Parity Lien Representative.

 

“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Indenture (insofar as the same grants a Lien on the Collateral),
the Notes Security Documents, and all other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Company or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any of the Parity Lien Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.1.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

 

7

--------------------------------------------------------------------------------


 

“Priority Lien Collateral Agent” means JPMorgan Chase Bank, N.A., as agent under
the Credit Agreement and any successor thereof in such capacity under the Credit
Agreement, or if the Credit Agreement ceases to exist, the collateral agent or
other representative of lenders or holders of Priority Lien Obligations
designated pursuant to the terms of the Priority Lien Documents pursuant to
which such Priority Lien Obligations were issued and the Intercreditor
Agreement.

 

“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement

 

“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2.

 

“Responsible Officer”, when used with respect to the Collateral Trustee, means
any officer within the corporate trust department of the Collateral Trustee (or
any successor group of the Collateral Trustee) or any other officer of the
Collateral Trustee customarily performing functions similar to those performed
by any of the above designated officers, and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of his or her knowledge of and familiarity with the particular
subject.

 

“Secured Debt” means Priority Lien Debt, Parity Lien Debt and Junior Lien Debt.

 

“Secured Debt Document” means the Priority Lien Documents, the Parity Lien
Documents and the Junior Lien Documents.

 

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.

 

“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association or other business entity (other than a partnership) of which more
than 50% of the total voting power of Voting Stock is at the time owned or
controlled, directly or through another Subsidiary, by that Person or one or
more of the other Subsidiaries of that Person (or a combination thereof); and
(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof), or (c) as to which such Person and its Subsidiaries
are entitled to receive more than 50% of the assets of such partnership upon its
dissolution.

 

8

--------------------------------------------------------------------------------


 

“Trustee” has the meaning set forth in the recitals.

 

“Trust Estate” has the meaning set forth in Section 2.1.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

 

Section 1.2                              Rules of Interpretation.

 

(a)                                 All capitalized terms used in this Agreement
and not otherwise defined herein have the meanings assigned to them in the
Indenture.

 

(b)                                 Unless otherwise indicated, any reference to
any agreement or instrument will be deemed to include a reference to that
agreement or instrument as assigned, amended, supplemented, amended and
restated, or otherwise modified and in effect from time to time or replaced in
accordance with the terms of this Agreement.

 

(c)                                  The use in this Agreement or any of the
other Parity Lien Security Documents, the word “include” or “including,” when
following any general statement, term or matter, will not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but will be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The word “will” shall be construed to
have the same meaning and effect as the word “shall.”

 

(d)                                 References to “Sections,” “clauses,”
“recitals” and the “preamble” will be to Sections, clauses, recitals and the
preamble, respectively, of this Agreement unless otherwise specifically
provided. References to “Articles” will be to Articles of this Agreement unless
otherwise specifically provided. References to “Exhibits” and “Schedules” will
be to Exhibits and Schedules, respectively, to this Agreement unless otherwise
specifically provided.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, any references contained herein to any section, clause,
paragraph, definition or other provision of the Indenture (including any
definition contained therein) shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided that any reference to any such section, clause,
paragraph or other provision shall refer to such section, clause, paragraph or
other provision of the Indenture (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
made in accordance with the Indenture. Unless otherwise set forth herein,
references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter of credit and the face amount
of any outstanding letter of credit (whether or not such amount is, at the time
of determination, drawn or available to be drawn).

 

9

--------------------------------------------------------------------------------


 

This Agreement and the other Parity Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Parity Lien Security Documents.

 

ARTICLE 2
THE TRUST ESTATE

 

Section 2.1                              Declaration of Trust.

 

To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
on all of such Grantor’s right, title and interest in, to and under all
Collateral and on all Liens now or hereafter granted to the Collateral Trustee
by each Grantor under any Parity Lien Security Document for the benefit of the
Parity Lien Secured Parties, together with all of the Collateral Trustee’s
right, title and interest in, to and under the Parity Lien Security Documents,
and all interests, rights, powers and remedies of the Collateral Trustee
thereunder or in respect thereof and all cash and non-cash proceeds thereof
(collectively, the “Trust Estate”).

 

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Parity Lien Secured Parties as security for the payment of
all present and future Parity Lien Obligations.

 

Notwithstanding the foregoing, if at any time:

 

(1)                                 all Liens securing the Parity Lien
Obligations have been released as provided in Section 4.1;

 

(2)                                 the Collateral Trustee holds no other
property in trust as part of the Trust Estate;

 

(3)                                 no monetary obligation (other than
indemnification and other contingent obligations not then due and payable and
letters of credit that have been cash collateralized at the lower of (A) 105% of
the aggregate undrawn amount and (B) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Parity
Lien Documents) is outstanding and payable under this Agreement to the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity); and

 

(4)                                 the Company delivers to the Collateral
Trustee an Officers’ Certificate stating that all Parity Liens of the Collateral
Trustee have been released in compliance with all applicable provisions of the
Parity Lien Documents and that the Grantors are not required by any Parity Lien
Document to grant any Parity Lien upon any property, then the Trust Estate
arising hereunder will terminate, except that all provisions set forth in
Sections 7.8 and 7.9 that are enforceable by the Collateral Trustee or any of

 

10

--------------------------------------------------------------------------------


 

its co-trustees or agents (whether in an individual or representative capacity)
will remain enforceable in accordance with their terms.

 

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

 

Section 2.2                              Collateral Shared Equally and Ratably. 
The parties to this Agreement agree that the payment and satisfaction of all of
the Parity Lien Obligations will be secured equally and ratably by the Parity
Lien established in favor of the Collateral Trustee for the benefit of the
Parity Lien Secured Parties, notwithstanding the time of incurrence of any
Parity Lien Obligations or time or method of creation or perfection of any
Parity Liens securing such Parity Lien Obligations.

 

Section 2.3                              Similar Collateral and Agreements.  The
parties to this Agreement agree that it is their intention that the Parity Liens
be identical. In furtherance of the foregoing, the parties hereto agree that the
Parity Lien Security Documents (other than the Notes Security Documents) shall
be in all material respects the same forms of documents as the respective Notes
Security Documents creating Liens on the Collateral.

 

ARTICLE 3
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

 

Section 3.1                              Appointment and Undertaking of the
Collateral Trustee.

 

(a)                                 Each Parity Lien Secured Party (other than
the Collateral Trustee) acting through its respective Parity Lien Representative
hereby appoints the Collateral Trustee to serve as collateral trustee hereunder
on the terms and conditions set forth herein. Subject to, and in accordance
with, this Agreement, the Collateral Trustee will, as collateral trustee, for
the benefit solely and exclusively of the present and future Parity Lien Secured
Parties:

 

(1)                                 accept, enter into, hold, maintain,
administer and enforce all Parity Lien Security Documents, including all
Collateral subject thereto, and all Liens created thereunder, perform its
obligations hereunder and under the Parity Lien Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Parity Lien
Security Documents;

 

(2)                                 take all lawful and commercially reasonable
actions permitted under the Parity Lien Security Documents that it may deem
necessary or advisable to protect or preserve its interest in the Collateral
subject thereto and such interests, rights, powers and remedies;

 

(3)                                 deliver and receive notices pursuant to this
Agreement and the Parity Lien Security Documents;

 

(4)                                 sell, assign, collect, assemble, foreclose
on, institute legal proceedings with respect to, or otherwise exercise or
enforce the rights and remedies of a secured party (including a mortgagee, trust
deed beneficiary and insurance beneficiary or

 

11

--------------------------------------------------------------------------------


 

loss payee) with respect to the Collateral under the Parity Lien Security
Documents and its other interests, rights, powers and remedies;

 

(5)                                 remit as provided in Section 3.4 all cash
proceeds received by the Collateral Trustee from the collection, foreclosure or
enforcement of its interest in the Collateral under the Parity Lien Security
Documents or any of its other interests, rights, powers or remedies;

 

(6)                                 execute and deliver amendments to the Parity
Lien Security Documents as from time to time authorized pursuant to Section 7.1
accompanied by an Officers’ Certificate to the effect that the amendment was
permitted under Section 7.1;

 

(7)                                 release or subordinate any Lien granted to
it by any Parity Lien Security Document upon any Collateral if and as required
by Section 3.2; and

 

(8)                                 enter into and perform its obligations and
protect, exercise and enforce its interest, rights, powers and remedies under
the Intercreditor Agreement.

 

(b)                                 Each party to this Agreement acknowledges
and consents to the undertaking of the Collateral Trustee set forth in
Section 3.1(a) and agrees to each of the other provisions of this Agreement
applicable to the Collateral Trustee.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Collateral Trustee will not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Parity Lien Obligations to the
extent permitted pursuant to the Intercreditor Agreement) unless and until it
shall have been directed by written notice of an Act of Parity Lien Debtholders
and then only in accordance with the provisions of this Agreement and the
Intercreditor Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, neither the Company nor any of its Affiliates may
serve as Collateral Trustee.

 

Section 3.2                              Release or Subordination of Liens.  The
Collateral Trustee will not release or subordinate any Lien of the Collateral
Trustee or consent to the release or subordination of any Lien of the Collateral
Trustee, except:

 

(a)                                 as directed by an Act of Parity Lien
Debtholders accompanied by an Officers’ Certificate to the effect that the
release or subordination was permitted by each applicable Parity Lien Document
and otherwise setting forth the requirements of Section 4.1(b)(1) and 4.1(b)(2);

 

(b)                                 as required by Article 4;

 

(c)                                  to release or subordinate Liens on
Collateral to the extent permitted by each applicable Parity Lien Document;
provided that the Collateral Trustee receives an Officers’ Certificate
confirming the foregoing;

 

12

--------------------------------------------------------------------------------


 

(d)                                 as ordered pursuant to applicable law under
a final and nonappealable order or judgment of a court of competent
jurisdiction; or

 

(e)                                  for the subordination of the Trust Estate
and the Parity Liens to the extent required by the Intercreditor Agreement.

 

Section 3.3                              Enforcement of Liens. If the Collateral
Trustee at any time receives written notice from a Parity Lien Representative
stating that any event has occurred that constitutes a default under any Parity
Lien Document entitling the Collateral Trustee to foreclose upon, collect or
otherwise enforce its Liens under the Parity Lien Security Documents, the
Collateral Trustee will promptly deliver written notice thereof to each Parity
Lien Representative. Thereafter, the Collateral Trustee may await direction by
an Act of Parity Lien Debtholders and, subject to the terms of the Intercreditor
Agreement, will act, or decline to act, as directed by an Act of Parity Lien
Debtholders, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
Parity Lien Security Documents or applicable law and, following the initiation
of such exercise of remedies, the Collateral Trustee will act, or decline to
act, with respect to the manner of such exercise of remedies as directed by an
Act of Parity Lien Debtholders. Unless it has been directed to the contrary by
an Act of Parity Lien Debtholders, the Collateral Trustee in any event may (but
will not be obligated to) take or refrain from taking such action with respect
to any default under any Parity Lien Document as it may deem advisable and in
the best interest of the holders of Parity Lien Obligations.

 

Section 3.4                              Application of Proceeds.

 

(a)                                 Subject to the terms of the Intercreditor
Agreement, the Collateral Trustee will apply the proceeds of any collection,
sale, foreclosure or other realization upon, or exercise of any right or remedy
with respect to, any Collateral and the proceeds of any title insurance or other
insurance policy required under any Parity Lien Document or otherwise covering
the Collateral, and any condemnation proceeds with respect to the Collateral, in
the following order of application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Parity Lien
Security Document (including, but not limited to, indemnification obligations);

 

SECOND, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all outstanding Parity Lien Debt and any other
Parity Lien Obligations that are then due and payable in such order as may be
provided in the Parity Lien Documents in an amount sufficient to pay in full in
cash all outstanding Parity Lien Debt and all other Parity Lien Obligations that
are then due and payable (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest is not enforceable, allowable
or

 

13

--------------------------------------------------------------------------------


 

allowed as a claim in such proceeding), and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Document) of all outstanding
letters of credit constituting Parity Lien Debt;

 

THIRD, to the repayment of Indebtedness and other Obligations secured by a
permitted Junior Lien on the Collateral sold or realized upon;

 

FOURTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Guarantor, as the case may be, and as directed in writing by the Company, its
successors or assigns, or as a court of competent jurisdiction may direct.

 

(b)                                 This Section 3.4 is intended for the benefit
of, and will be enforceable as a third party beneficiary by, each present and
future holder of Parity Lien Obligations, each present and future Parity Lien
Representative and the Collateral Trustee as holder of Parity Liens. The Parity
Lien Representative of each future issuance of Additional Notes and each future
Series of Parity Lien Debt will be required to deliver a Collateral Trust
Joinder including an Additional Secured Debt Designation as provided in
Section 3.8 at the time of incurrence of such Series of Parity Lien Debt.

 

(c)                                  In connection with the application of
proceeds pursuant to Section 3.4(a), except as otherwise directed by an Act of
Parity Lien Debtholders, the Collateral Trustee may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.

 

(d)                                 In making the determinations and allocations
in accordance with Section 3.4(a), the Collateral Trustee may conclusively rely
upon information supplied by the relevant Parity Lien Representative as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to its respective Parity Lien Debt and any other Parity Lien
Obligations.

 

Section 3.5                              Powers of the Collateral Trustee.

 

(a)                                 The Collateral Trustee is irrevocably
authorized and empowered to enter into and perform its obligations and protect,
perfect, exercise and enforce its interest, rights, powers and remedies under
the Parity Lien Security Documents and applicable law and in equity and to act
as set forth in this Article 3 or, subject to the other provisions of this
Agreement, as requested in any lawful directions given to it from time to time
in respect of any matter by an Act of Parity Lien Debtholders.

 

(b)                                 No Parity Lien Representative or holder of
Parity Lien Obligations (other than the Collateral Trustee) will have any
liability whatsoever for any act or omission of the Collateral Trustee, and the
Collateral Trustee will have no liability whatsoever for any act or omission of
any Parity Lien Representative or any holder of Parity Lien Obligations.

 

Section 3.6                               Documents and Communications.  The
Collateral Trustee will permit each Parity Lien Representative and each holder
of Parity Lien Obligations upon reasonable written

 

14

--------------------------------------------------------------------------------


 

notice and at reasonable times from time to time to inspect and copy, at the
cost and expense of the party requesting such copies, any and all Parity Lien
Security Documents and other documents, notices, certificates, instructions or
communications received by the Collateral Trustee in its capacity as such.

 

Section 3.7                              For Sole and Exclusive Benefit of
Holders of Parity Lien Obligations.  The Collateral Trustee will accept, hold,
administer and enforce all Liens on the Collateral at any time transferred or
delivered to it and all other interests, rights, powers and remedies at any time
granted to or enforceable by the Collateral Trustee and all other property of
the Trust Estate solely and exclusively for the benefit of the present and
future holders of present and future Parity Lien Obligations, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

 

Section 3.8                              Additional Parity Lien Debt.

 

(a)                                 The Collateral Trustee will, as trustee
hereunder, perform its undertakings set forth in Section 3.1(a) with respect to
any Parity Lien Obligations constituting Additional Notes or a Series of Parity
Lien Debt that is issued or incurred after the date hereof that:

 

(1)                                 such Parity Lien Obligations are identified
as Parity Lien Debt in accordance with the procedures set forth in
Section 3.8(b); and

 

(2)                                 the designated Parity Lien Representative
identified pursuant to Section 3.8(b) signs a Collateral Trust Joinder and
delivers the same to the Collateral Trustee.

 

(b)                                 The Company will be permitted to designate
as an additional holder of Parity Lien Debt hereunder each Person who is, or who
becomes, the registered holder of Parity Lien Debt incurred by the Company or
any Guarantor after the date of this Agreement in accordance with the terms of
all applicable Parity Lien Documents. The Company may only effect such
designation by delivering to the Collateral Trustee an Additional Parity Lien
Debt Certificate that:

 

(1)                                 states that the Company or applicable
Grantor intends to incur additional Parity Lien Debt (“Additional Parity Lien
Debt”) that is permitted by each applicable Parity Lien Document to be secured
with a Parity Lien equally and ratably with all previously existing and future
Parity Lien Debt;

 

(2)                                 specifies the name, address and contact
information of the Parity Lien Representative for such series of Additional
Parity Lien Debt for purposes of Section 7.6;

 

(3)                                 attaches as Exhibit 1 to such Additional
Parity Lien Debt Certificate a Reaffirmation Agreement in substantially the form
attached as Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation
Agreement has been duly executed by the Company and each Guarantor; and

 

15

--------------------------------------------------------------------------------


 

(4)                                 states that the Company has caused a copy of
the Additional Parity Lien Debt Certificate and the related Collateral Trust
Joinder to be delivered to each then existing Parity Lien Representative.

 

Although the Company shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate and each Collateral Trust Joinder to each then
existing Parity Lien Representative, the failure to so deliver a copy of the
Additional Parity Lien Debt Certificate and/or Collateral Trust Joinder to any
then existing Parity Lien Representative shall not affect the status of such
debt as Additional Parity Lien Debt if the other requirements of this
Section 3.8 are complied with. Each of the Collateral Trustee and the other then
existing Parity Lien Representatives shall have the right to request that the
Company provide a legal opinion or opinions of counsel (subject to customary
assumptions and qualifications) as to the Additional Parity Lien Debt being
secured by a valid and perfected security interest in the Collateral; provided
that (i) such legal opinion or opinions need not address any collateral of a
type not previously covered by any legal opinion delivered by or on behalf of
the Company and (ii) nothing shall preclude such legal opinion or opinions from
being delivered on a post-closing basis after the incurrence of such Additional
Parity Lien Debt if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Company or any Guarantor to incur
additional Indebtedness (including Additional Notes) unless otherwise permitted
by the terms of all applicable Parity Lien Documents.

 

(c)                                  With respect to any Parity Lien Obligations
constituting Additional Notes or a Series of Parity Lien Debt that is issued or
incurred after the date hereof, the Company and each of the Guarantors agrees to
take such actions (if any) as may from time to time reasonably be requested by
the Collateral Trustee, any Parity Lien Representative or any Act of Parity Lien
Debtholders, and enter into such technical amendments, modifications and/or
supplements to the then existing Guarantees and Parity Lien Security Documents
(or execute and deliver such additional Parity Lien Security Documents) as may
from time to time be reasonably requested by such Persons (including as
contemplated by clause (d) below), to ensure that the Additional Notes or the
Additional Parity Lien Debt, as applicable, is secured by, and entitled to the
benefits of, the Parity Lien Security Documents, and each Parity Lien Secured
Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Trustee to enter into, any such technical amendments,
modifications and/or supplements (and additional Parity Lien Security
Documents). The Company and each Guarantor hereby further agrees that, if there
are any recording, filing or other similar fees payable in connection with any
of the actions to be taken pursuant to this Section 3.8(c) or Section 3.8(d),
all such amounts shall be paid by, and shall be for the account of, the Company
and the respective Guarantors, on a joint and several basis.

 

(d)                                 Without limitation of the foregoing, upon
reasonable request of the Collateral Trustee, any Parity Lien Representative or
any Act of Parity Lien Debtholders, each Grantor agrees to take the following
actions with respect to any real property Collateral (including Oil and Gas
Properties (as defined in the Indenture as in effect on the date hereof)) with
respect to all Additional Parity Lien Debt (it being understood that any such
actions may be taken following the incurrence of any such Additional Parity Lien
Debt on a post-closing basis if permitted by the Parity Lien Representative for
such Additional Parity Lien Debt):

 

16

--------------------------------------------------------------------------------


 

(1)                                 each applicable Grantor shall enter into,
and deliver to the Collateral Trustee a mortgage modification or new mortgage or
deed of trust with regard to each real property subject to a mortgage or deed of
trust (each such mortgage or deed of trust a “Mortgage” and each such property a
“Mortgaged Property”), in proper form for recording in all applicable
jurisdictions, in a form and substance reasonably satisfactory to the Collateral
Trustee;

 

(2)                                 each applicable Grantor will cause to be
delivered a local counsel opinion (subject to customary assumptions and
qualifications) to the effect that the Collateral Trustee has a valid and
perfected Lien with respect to each such Mortgaged Property; and

 

(3)                                 each applicable Grantor will cause a title
company to have delivered to the Collateral Trustee an endorsement to each title
insurance policy for any real property Collateral (excluding Oil and Gas
Properties), if any, then in effect for the benefit of the Parity Lien Secured
Parties, date down(s) or other evidence (which may include a new title insurance
policy) (each such delivery, a “Title Datedown Product”), in each case insuring
that (i) the priority of the Liens of the applicable Mortgage(s) as security for
the Parity Lien Obligations has not changed and, if a new Mortgage is entered
into, that the Lien of such new Mortgage securing the Parity Lien Debt then
being incurred shall have the same priority as any existing Mortgage securing
then existing Parity Lien Obligations, (ii) since the later of the original date
of such title insurance product and the date of the Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
Indebtedness, there has been no change in the condition of title and (iii) there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the applicable Mortgage(s), in each case other than
with respect to Liens permitted by each Parity Lien Document.

 

The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.

 

ARTICLE 4
OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS

 

Section 4.1                              Release of Liens on Collateral.

 

(a)                                 The Collateral Trustee’s Liens upon the
Collateral will be automatically released:

 

(1)                                 in whole, upon (A) payment in full in cash
and discharge of all outstanding Parity Lien Debt and all other Parity Lien
Obligations that are outstanding, due and payable at the time all of the Parity
Lien Debt is paid in full in cash and discharged, (B) termination or expiration
of all commitments to extend credit under all Parity Lien Documents and (C) the
cancellation or termination or cash collateralization (at the lower of (1) 105%
of the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable

 

17

--------------------------------------------------------------------------------


 

Parity Lien Documents) of all outstanding letters of credit issued pursuant to
any Parity Lien Documents;

 

(2)                                 as to any Collateral of a Guarantor that is
(A) released as a Guarantor under each Parity Lien Document and (B) is not
obligated (as primary obligor or guarantor) with respect to any other Parity
Lien Obligations and so long as the respective release does not violate the
terms of any Parity Lien Document which then remains in effect;

 

(3)                                 as to any Collateral of the Company or a
Guarantor that is sold, transferred or otherwise disposed of by the Company or
any Guarantor to a Person that is not (either before or after such sale,
transfer or disposition) the Company or a Restricted Subsidiary (as defined in
the Indenture) of the Company in a transaction or other circumstance that
complies with Section 4.7 of the Indenture (other than the obligation to apply
proceeds of such Asset Sale (as defined in the Indenture) as provided in such
Section) and is permitted by all of the other Parity Lien Documents, at the time
of such sale, transfer or other disposition or to the extent of the interest
sold, transferred or otherwise disposed of; provided that the Collateral
Trustee’s Liens upon the Collateral will not be released if the sale or other
disposition is subject to Section 5.1 of the Indenture;

 

(4)                                 as to a release of less than all or
substantially all of the Collateral, if consent to the release of all Parity
Liens on such Collateral has been given by an Act of Parity Lien Debtholders;

 

(5)                                 in whole, if the Liens on such Collateral
have been released in accordance with the terms of each Series of Parity Lien
Debt;

 

(6)                                 as to a release of all or substantially all
of the Collateral, if (A) consent to the release of that Collateral has been
given by the requisite percentage or number of holders of each Series of Parity
Lien Debt at the time outstanding as provided for in the applicable Parity Lien
Documents and (B) the Company has delivered an Officers’ Certificate to the
Collateral Trustee certifying that all such necessary consents have been
obtained; or

 

(7)                                 if and to the extent, and in the manner,
required by Section 4.01(a) of the Intercreditor Agreement.

 

(b)                                 The Collateral Trustee agrees for the
benefit of the Company and the other Grantors that if the Collateral Trustee at
any time receives:

 

(1)                                 an Officers’ Certificate stating that
(A) the signing officer has read Article 4 of this Agreement and understands the
provisions and the definitions relating hereto, (B) such officer has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not the conditions precedent in this
Agreement, the Intercreditor Agreement and all other Parity Lien Documents, if
any, relating to the release of the Collateral have been complied with and

 

18

--------------------------------------------------------------------------------


 

(C) in the opinion of such officer, such conditions precedent, if any, have been
complied with; and

 

(1)                                 the proposed instrument or instruments
releasing such Lien as to such property in recordable form, if applicable; then,
promptly following receipt by the Collateral Trustee of the items required by
this Section 4.1(b), upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) and
deliver evidence of such release to the Company or other applicable Grantor;
provided that, in the case of a release of Liens under Section 4.1(a)(7), the
Collateral Trustee shall execute and deliver such proposed instruments releasing
its Liens contemporaneously with the execution and delivery of such similar
instruments by the Priority Lien Collateral Agent in accordance with the terms
of the Intercreditor Agreement.

 

(c)                                  The Collateral Trustee hereby agrees that:

 

(1)                                 in the case of any release pursuant to
Section 4.1(a)(3), if the terms of any such sale, transfer or other disposition
require the payment of the purchase price to be contemporaneous with the
delivery of the applicable release, then, subject to the Intercreditor Agreement
and at the written request of and at the expense of the Company or other
applicable Grantor, the Collateral Trustee will either (A) be present at and
deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and

 

(2)                                 at any time when a Parity Lien Debt Default
has occurred and is continuing, within one Business Day of the receipt by it of
any Act of Parity Lien Debtholders pursuant to Section 4.1(a)(4), the Collateral
Trustee will deliver a copy of such Act of Parity Lien Debtholders to each
Parity Lien Representative.

 

Section 4.2                              Delivery of Copies to Parity Lien
Representatives.  The Company will deliver to each Parity Lien Representative a
copy of each Officers’ Certificate delivered to the Collateral Trustee pursuant
to Section 4.1(b), together with copies of all documents delivered to the
Collateral Trustee with such Officers’ Certificate. The Parity Lien
Representatives will not be obligated to take notice thereof or to act thereon.
Each Parity Lien Representative shall, within one Business Day of the receipt by
it of the Officers’ Certificate and proposed release instrument(s) delivered to
the Collateral Trustee pursuant to Section 4.1(b), deliver a copy of such notice
to each registered holder of the Series of Parity Lien Debt for which it acts as
Parity Lien Representative.

 

Section 4.3                              Collateral Trustee not Required to
Serve, File or Record.  Subject to Section 3.2, the Collateral Trustee is not
required to serve, file, register or record any instrument releasing or
subordinating its Liens on any Collateral; provided that if the Company or any
other Grantor shall make a written demand for a termination statement under
Section 9-513(c) of the UCC, the Collateral Trustee shall comply with the 
written request of the Company or Grantor to comply with the requirements of
such UCC provision; provided, further, that the Collateral

 

19

--------------------------------------------------------------------------------


 

Trustee must first confirm with the Parity Lien Representatives that the
requirements of such UCC provisions have been satisfied.

 

Section 4.4                              Release of Liens in Respect of Notes. 
In addition to any release pursuant to Section 4.1 hereof, the Collateral
Trustee’s Parity Liens will no longer secure the Notes outstanding under the
Indenture or any other Obligations under the Note Documents, and the right of
the holders of the Notes to the benefits and proceeds of the Collateral
Trustee’s Parity Liens on the Collateral will terminate and be discharged as
provided for in Section 12.6 of the Indenture.

 

Section 4.5                              Release of Liens in Respect of any
Series of Parity Lien Debt other than the Notes.  In addition to any release
pursuant to Section 4.1 hereof, as to any Series of Parity Lien Debt other than
the Notes, the Collateral Trustee’s Parity Lien will no longer secure such
Series of Parity Lien Debt if such Parity Lien Debt has been paid in full, all
commitments to extend credit in respect of such Series of Parity Lien Debt have
been terminated and all other Parity Lien Obligations related thereto that are
outstanding and unpaid at the time such Series of Parity Lien Debt is paid are
also paid in full, or if otherwise required by the terms of such Parity Lien
Debt or the Intercreditor Agreement.

 

ARTICLE 5
IMMUNITIES OF THE COLLATERAL TRUSTEE

 

Section 5.1                              No Implied Duty.  The Collateral
Trustee will not have any fiduciary duties nor will it have responsibilities or
obligations other than those expressly assumed by it in this Agreement, the
other Parity Lien Security Documents and the Intercreditor Agreement. No implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement, the other Parity Lien Documents or the
Intercreditor Agreement, or otherwise exist against the Collateral Trustee.
Without limiting the generality of the foregoing sentences, the use of the term
“trustee” in this Agreement with reference to the Collateral Trustee is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. The
Collateral Trustee will not be required to take any action that is contrary to
applicable law or any provision of this Agreement, the other Parity Lien
Security Documents or the Intercreditor Agreement.

 

Section 5.2                              Appointment of Agents and Advisors. 
The Collateral Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
accountants, appraisers or other experts or advisors selected by it in good
faith as it may reasonably require and will not be responsible for any
misconduct or negligence on the part of any of them.

 

Section 5.3                              Other Agreements.  The Collateral
Trustee has accepted its appointment as collateral trustee hereunder and is
bound by the Parity Lien Security Documents executed by the Collateral Trustee
as of the date of this Agreement, and the Collateral Trustee shall at the
request of the Company execute additional Parity Lien Security Documents
delivered to it after the date of this Agreement (including to secure
Obligations arising under Additional Parity Lien Debt to

 

20

--------------------------------------------------------------------------------


 

the extent such Obligations are permitted to be incurred and secured under the
Parity Lien Documents); provided that such additional Parity Lien Security
Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement and the
other Parity Lien Security Documents to which it is a party).

 

Section 5.4                              Solicitation of Instructions.

 

(a)                                 The Collateral Trustee may at any time
solicit written confirmatory instructions, in the form of an Act of Parity Lien
Debtholders, an Officers’ Certificate or an order of a court of competent
jurisdiction, as to any action that it may be requested or required to take, or
that it may propose to take, in the performance of any of its obligations under
this Agreement or the other Parity Lien Security Documents.

 

(b)                                 No written direction given to the Collateral
Trustee by an Act of Parity Lien Debtholders that in the sole judgment of the
Collateral Trustee imposes, purports to impose or might reasonably be expected
to impose upon the Collateral Trustee any obligation or liability not set forth
in or arising under this Agreement and the other Parity Lien Security Documents
will be binding upon the Collateral Trustee unless the Collateral Trustee
elects, at its sole option, to accept such direction.

 

(c)                                  The Collateral Trustee shall be under no
obligation to exercise any of the rights or powers vested in it by this
Agreement at the request, order or direction of the Required Parity Lien
Debtholders pursuant to the provisions of this Agreement, unless such holders
shall have furnished to the Collateral Trustee reasonable security or indemnity
satisfactory to it against the costs, expenses and liabilities which may be
incurred therein or thereby.

 

Section 5.5                              Limitation of Liability.  The
Collateral Trustee will not be responsible or liable for any action taken or
omitted to be taken by it hereunder or under any other Parity Lien Security
Document, except for its own negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction.

 

Section 5.6                              Documents in Satisfactory Form.  The
Collateral Trustee will be entitled to require that all agreements,
certificates, opinions, instruments and other documents at any time submitted to
it, including those expressly provided for in this Agreement, be delivered to it
in a form and with substantive provisions reasonably satisfactory to it.

 

Section 5.7                              Entitled to Rely.  The Collateral
Trustee may seek and rely upon, and shall be fully protected in relying upon,
any judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Company or any Guarantor in compliance with the provisions of this
Agreement or delivered to it by any Parity Lien Representative as to the holders
of Parity Lien Obligations for whom it acts, without being required to determine
the authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon

 

21

--------------------------------------------------------------------------------


 

any instrument comporting with the provisions of this Agreement or any signature
believed by it in good faith to be genuine and may assume that any Person
purporting to give notice or receipt or advice or make any statement or execute
any document in connection with the provisions hereof or the other Parity Lien
Security Documents has been duly authorized to do so. To the extent an Officers’
Certificate or opinion of counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on an Officers’ Certificate or opinion
of counsel as to such matter and such Officers’ Certificate or opinion of
counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other Parity Lien Security Documents.

 

Section 5.8                              Parity Lien Debt Default.  The
Collateral Trustee will not be required to inquire as to the occurrence or
absence of any Parity Lien Debt Default and will not be affected by or required
to act upon any notice or knowledge as to the occurrence of any Parity Lien Debt
Default unless and until it is directed by an Act of Parity Lien Debtholders.

 

Section 5.9                              Actions by Collateral Trustee.  As to
any matter not expressly provided for by this Agreement or the other Parity Lien
Security Documents, the Collateral Trustee will act or refrain from acting as
directed by an Act of Parity Lien Debtholders and will be fully protected if it
does so, and any action taken, suffered or omitted pursuant to hereto or thereto
shall be binding on the holders of Parity Lien Obligations.

 

Section 5.10                       Security or Indemnity in favor of the
Collateral Trustee.  The Collateral Trustee will not be required to advance or
expend any funds or otherwise incur any financial liability in the performance
of its duties or the exercise of its powers or rights hereunder unless it has
been provided with security or indemnity reasonably satisfactory to it against
any and all liability or expense which may be incurred by it by reason of taking
or continuing to take such action.

 

Section 5.11                       Rights of the Collateral Trustee.  In the
event of any conflict between any terms and provisions set forth in this
Agreement and those set forth in any other Parity Lien Security Document, the
terms and provisions of this Agreement shall supersede and control the terms and
provisions of such other Parity Lien Security Document. In the event there is
any bona fide, good faith disagreement between the other parties to this
Agreement or any of the other Parity Lien Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Parity Lien Security
Documents do not unambiguously mandate the action the Collateral Trustee is to
take or not to take in connection therewith under the circumstances then
existing, or the Collateral Trustee is in doubt as to what action it is required
to take or not to take hereunder or under the other Parity Lien Security
Documents, it will be entitled to refrain from taking any action (and will incur
no liability for doing so) until directed otherwise in writing by a request
signed jointly by the parties hereto entitled to give such direction or by order
of a court of competent jurisdiction.

 

22

--------------------------------------------------------------------------------


 

Section 5.12                       Limitations on Duty of Collateral Trustee in
Respect of Collateral.

 

(a)                                 Beyond the exercise of reasonable care in
the custody of Collateral in its possession, the Collateral Trustee will have no
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto and the
Collateral Trustee will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any Liens on the Collateral; provided that, notwithstanding the
foregoing, the Collateral Trustee will execute, file or record UCC-3
continuation statements and other documents and instruments to preserve, protect
or perfect the security interests granted to the Collateral Trustee (subject to
the priorities set forth herein) if it shall receive a specific written request
to execute, file or record the particular continuation statement or other
specific document or instrument by any Parity Lien Representative. The
Collateral Trustee shall deliver to each other Parity Lien Representative a copy
of any such written request. The Collateral Trustee will be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property, and the Collateral Trustee will not be liable or
responsible for any loss or diminution in the value of any of the Collateral by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Collateral Trustee in good faith.

 

(b)                                 Except as provided in paragraph 5.12(a), the
Collateral Trustee will not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. The Collateral
Trustee hereby disclaims any representation or warranty to the current and
future holders of the Parity Lien Obligations concerning the perfection of the
security interests granted to it or in the value of any Collateral. The
Collateral Trustee shall not be under any obligation to the Trustee or any
holder of Parity Lien Debt to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this or any
other Parity Lien Security Document or the Intercreditor Agreement or to inspect
the properties, books or records of the Company or any Guarantor.

 

Section 5.13                       Assumption of Rights, Not Assumption of
Duties.  Notwithstanding anything to the contrary contained herein:

 

(1)                                 each of the parties thereto will remain
liable under each of the Parity Lien Security Documents (other than this
Agreement) to the extent set forth therein to perform all of their respective
duties and obligations thereunder to the same extent as if this Agreement had
not be executed;

 

(2)                                 the exercise by the Collateral Trustee of
any of its rights, remedies or powers hereunder will not release such parties
from any of their respective duties or obligations under the other Parity Lien
Security Documents; and

 

23

--------------------------------------------------------------------------------


 

(3)                                 the Collateral Trustee will not be obligated
to perform any of the obligations or duties of the Company or any Grantor.

 

Section 5.14                       No Liability for Clean Up of Hazardous
Materials.  In the event that the Collateral Trustee is required to acquire
title to an asset for any reason, or take any managerial action of any kind in
regard thereto, in order to carry out any fiduciary or trust obligation for the
benefit of another, which in the Collateral Trustee’s sole discretion may cause
the Collateral Trustee to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Trustee to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Trustee reserves the right, instead
of taking such action, either to resign as Collateral Trustee or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
The Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Collateral Trustee’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment.

 

Section 5.15                       Other Relationships with the Company or
Guarantors.  U.S. Bank National Association and its Affiliates (and any
successor Collateral Trustee and its Affiliates) may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Company or any Guarantor and
its Affiliates as though it was not the Collateral Trustee hereunder and without
notice to or consent of the Trustee. The Trustee and the holders of the Parity
Lien Obligations acknowledge that, pursuant to such activities, U.S. Bank
National Association or its Affiliates (and any successor Collateral Trustee and
its Affiliates) may receive information regarding the Company or any Guarantor
or its Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company, such Guarantor or such Affiliate) and
acknowledge that the Collateral Trustee shall not be under any obligation to
provide such information to the Trustee or the holders of the Parity Lien
Obligations. Nothing herein shall impose or imply any obligation on the part of
U.S. Bank National Association (or any successor Collateral Trustee) to advance
funds.

 

ARTICLE 6
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

Section 6.1                              Resignation or Removal of Collateral
Trustee.  Subject to the appointment of a successor Collateral Trustee as
provided in Section 6.2 and the acceptance of such appointment by the successor
Collateral Trustee:

 

(a)                                 the Collateral Trustee may resign at any
time by giving not less than 30 days’ notice of resignation to each Parity Lien
Representative and the Company; and

 

(b)                                 the Collateral Trustee may be removed at any
time, with or without cause, by an Act of Parity Lien Debtholders.

 

24

--------------------------------------------------------------------------------


 

Section 6.2                              Appointment of Successor Collateral
Trustee.  Upon any such resignation or removal, a successor Collateral Trustee
may be appointed by an Act of Parity Lien Debtholders. If no successor
Collateral Trustee has been so appointed and accepted such appointment within 30
days after the predecessor Collateral Trustee gave notice of resignation or was
removed, the retiring Collateral Trustee may (at the expense of the Company), at
its option, appoint a successor Collateral Trustee, or petition a court of
competent jurisdiction for appointment of a successor Collateral Trustee, which
must be a bank or trust company:

 

(1)                                 authorized to exercise corporate trust
powers; and

 

(2)                                 having a combined capital and surplus of at
least $250,000,000.

 

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 

Section 6.3                              Succession.  When the Person so
appointed as successor Collateral Trustee accepts such appointment:

 

(1)                                 such Person will succeed to and become
vested with all the rights, powers, privileges and duties of the predecessor
Collateral Trustee, and the predecessor Collateral Trustee will be discharged
from its duties and obligations hereunder; and

 

(2)                                 the predecessor Collateral Trustee will (at
the expense of the Company) promptly transfer all Liens and collateral security
and other property of the Trust Estate within its possession or control to the
possession or control of the successor Collateral Trustee and will execute
instruments and assignments as may be necessary or desirable or reasonably
requested by the successor Collateral Trustee to transfer to the successor
Collateral Trustee all Liens, interests, rights, powers and remedies of the
predecessor Collateral Trustee in respect of the Parity Lien Security Documents
or the Trust Estate.

 

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.

 

Section 6.4                              Merger, Conversion or Consolidation of
Collateral Trustee.  Any Person into which the Collateral Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which the Collateral Trustee shall be
a party, or any Person succeeding to the business of the Collateral Trustee
shall be the successor of the Collateral Trustee pursuant to Section 6.3,
provided that (i) without the execution or filing of any paper with any party
hereto or any further act on the part of any of the parties hereto, except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding, such Person
satisfies the eligibility requirements specified in clauses (1) through (4) of
Section 6.2 and (ii) prior to any such merger, conversion or consolidation, the
Collateral Trustee shall have notified the Company and each Parity Lien
Representative thereof in writing.

 

25

--------------------------------------------------------------------------------


 

Section 6.5                              Concerning the Collateral Trustee and
the Parity Lien Representatives.

 

(a)                                 Notwithstanding anything contained herein to
the contrary, it is expressly understood and agreed by the parties hereto that
this Agreement has been signed by each Parity Lien Representative not in its
individual capacity or personally but solely in its capacity as trustee,
representative or agent for the benefit of the related holders of the applicable
Series of Parity Lien Debt in the exercise of the powers and authority conferred
and vested in it under the related Parity Lien Documents, and in no event shall
such Parity Lien Representative, in its individual capacity, have any liability
for the representations, warranties, covenants, agreements or other obligations
of any other party under this Agreement, any Parity Lien Document or in any of
the certificates, reports, documents, data notices or agreements delivered by
such other party pursuant hereto or thereto.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, it is expressly understood and agreed by the parties hereto that
this Agreement has been signed by U.S. Bank National Association, not in its
individual capacity or personally but solely in its capacity as Collateral
Trustee, and in no event shall U.S. Bank National Association, in its individual
capacity, have any liability for the representations, warranties, covenants,
agreements or other obligations of any other party under this Agreement, any
Parity Lien Document or in any of the certificates, reports, documents, data
notices or agreements delivered by such other party pursuant hereto or thereto.

 

(c)                                  Notwithstanding anything contained herein
to the contrary, it is expressly understood and agreed by the parties hereto
that this Agreement has been signed by U.S. Bank National Association not in its
individual capacity or personally but solely in its capacity as Trustee, and in
no event shall U.S. Bank National Association or any other Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.

 

(d)                                 In entering into this Agreement, the
Collateral Trustee shall be entitled to the benefit of every provision of the
Indenture relating to the rights, exculpations or conduct of, affecting the
liability of or otherwise affording protection to the “Collateral Trustee”
thereunder. In no event will the Collateral Trustee be liable for any act or
omission on the part of the Grantors or any Parity Lien Representative.

 

(e)                                  Except as otherwise set forth herein,
neither the Collateral Trustee nor any Parity Lien Representative shall be
required to exercise any discretion or take any action, but shall be required to
act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) solely upon the instructions of the applicable Required
Parity Lien Debtholders as provided in the Indenture or the related Parity Lien
Document; provided that neither the Collateral Trustee nor any Parity Lien
Representative shall be required to take any action that (i) it in good faith
believes exposes it to personal liability unless it receives an indemnification
satisfactory to it from the applicable holders of the Parity Lien Obligations
with respect to such action or (ii) is contrary to this Agreement, the
Intercreditor Agreement or applicable law.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 7
MISCELLANEOUS PROVISIONS

 

Section 7.1                              Amendment.

 

(a)                                 Except as provided in the Intercreditor
Agreement, no amendment or supplement to the provisions of any Parity Lien
Security Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Parity Lien Debtholders, except that:

 

(1)                                 any amendment or supplement that has the
effect solely of:

 

(A)                               adding or maintaining Collateral, securing
additional Parity Lien Debt that was otherwise permitted by the terms of the
Parity Lien Documents to be secured by the Collateral or preserving, perfecting
or establishing the Liens thereon or the rights of the Collateral Trustee
therein; or

 

(B)                               providing for the assumption of the Company or
any Guarantor’s obligations under any Parity Lien Document in the case of a
merger or consolidation or sale of all or substantially all of the properties or
assets of the Company or such Guarantor to the `extent permitted by the terms of
the Indenture and the other Parity Lien Documents, as applicable;

 

will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and the Collateral Trustee;

 

(2)                                 no amendment or supplement that reduces,
impairs or adversely affects the right of any holder of Parity Lien Obligations:

 

(A)                               to vote its outstanding Parity Lien Debt as to
any matter described as subject to an Act of Parity Lien Debtholders or
direction by the Required Parity Lien Debtholders (or amends the provisions of
this clause (2) or the definition of “Act of Parity Lien Debtholders” or
“Required Parity Lien Debtholders”),

 

(B)                               to share in the order of application described
in Section 3.4 in the proceeds of enforcement of or realization on any
Collateral; or

 

(C)                               to require that Liens securing Parity Lien
Obligations be released only as set forth in the provisions described in
Sections 4.1, 4.4 or 4.5,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt so adversely affected under the
applicable Parity Lien Document; and

 

(3)                                 no amendment or supplement that imposes any
obligation upon the Collateral Trustee or any Parity Lien Representative or
adversely affects the rights of the Collateral Trustee or any Parity Lien
Representative, respectively, in its individual

 

27

--------------------------------------------------------------------------------


 

capacity as such will become effective without the consent of the Collateral
Trustee or such Parity Lien Representative, respectively.

 

(b)                                 Notwithstanding Section 7.1(a) but subject
to Sections 7.1(a)(2) and 7.1(a)(3):

 

(1)                                 any mortgage or other Parity Lien Security
Document may be amended or supplemented with the approval of the Collateral
Trustee acting as directed in writing by the Required Parity Lien Debtholders,
unless such amendment or supplement would not be permitted under the terms of
this Agreement, the Intercreditor Agreement or any Priority Lien Document;

 

(2)                                 any amendment or waiver of, or any consent
under, any provision of any security document that secures Priority Lien
Obligations will apply automatically to any comparable provision of any
comparable Parity Lien Security Document without the consent of or notice to any
holder of Parity Lien Obligations and without any action by the Company or any
Guarantor or any holder of Notes or other Parity Lien Obligations; and

 

(3)                                 any mortgage or other Parity Lien Security
Document may be amended or supplemented with the approval of the Collateral
Trustee (but without the consent of or notice to any holder of Parity Lien
Obligations and without any action by any holder of Notes or other Parity Lien
Obligations) (i) to cure any ambiguity, defect or inconsistency, or (ii) to make
other changes that do not have an adverse effect on the validity of the Lien
created thereby.

 

(c)                                  The Collateral Trustee will not enter into
any amendment or supplement unless it has received an Officers’ Certificate to
the effect that such amendment or supplement will not result in a breach of any
provision or covenant contained in the Intercreditor Agreement or any of the
Parity Lien Documents. Prior to executing any amendment or supplement pursuant
to this Section 7.1, the Collateral Trustee will be entitled to receive an
opinion of counsel of the Company to the effect that the execution of such
document is authorized or permitted hereunder, and with respect to amendments
adding Collateral, an opinion of counsel of the Company addressing customary
creation and perfection, and if such additional Collateral consists of equity
interests of any Person which equity interests constitute certificated
securities, priority matters with respect to such additional Collateral (which
opinion may be subject to customary assumptions and qualifications).

 

Section 7.2                              Voting.  In connection with any matter
under this Agreement requiring a vote of holders of Parity Lien Debt, each
Series of Parity Lien Debt will cast its votes in accordance with the Parity
Lien Documents governing such Series of Parity Lien Debt. The amount of Parity
Lien Debt to be voted by a Series of Parity Lien Debt will equal (1) the
aggregate principal amount of Parity Lien Debt held by such Series of Parity
Lien Debt (including outstanding letters of credit whether or not then available
or drawn), plus (2) other than in connection with an exercise of remedies, the
aggregate unfunded commitments to extend credit which, when funded, would
constitute Indebtedness of such Series of Parity Lien Debt (to the extent such
unfunded commitments have not been terminated by the holders of such Series of

 

28

--------------------------------------------------------------------------------


 

Parity Lien Debt). Following and in accordance with the outcome of the
applicable vote under its Parity Lien Documents, the Parity Lien Representative
of each Series of Parity Lien Debt will vote the total amount of Parity Lien
Debt under that Series of Parity Lien Debt as a block in respect of any vote
under this Agreement.

 

Section 7.3                              Further Assurances.

 

(a)                                 The Company and each of the Guarantors will
do or cause to be done all acts and things that may be required, or that the
Collateral Trustee from time to time may reasonably request, to assure and
confirm that the Collateral Trustee holds, for the benefit of the holders of
Parity Lien Obligations, duly created and enforceable and perfected Liens upon
the Collateral (including any property or assets that are acquired or otherwise
become, or are required by any Parity Lien Document to become, Collateral after
the date hereof), in each case, as contemplated by, and with the Lien priority
required under, the Parity Lien Documents and in connection with any merger,
consolidation or sale of assets of the Company or any Guarantor, the property
and assets of the Person which is consolidated or merged with or into the
Company or any Guarantor, to the extent that they are property or assets of the
types which would constitute Collateral under the security documents, shall be
treated as after-acquired property and the Company or such Guarantor shall take
such action as may be reasonably necessary to cause such property and assets to
be made subject to the Parity Liens, in the manner and to the extent required
under the Parity Lien Documents.

 

(b)                                 Upon the reasonable request of the
Collateral Trustee or any Parity Lien Representative at any time and from time
to time, the Company and each of the Guarantors will promptly execute,
acknowledge and deliver such security documents, instruments, certificates,
notices and other documents, and take such other actions as may be reasonably
required, or that the Collateral Trustee may reasonably request, to create,
perfect, protect, assure or enforce the Liens and benefits intended to be
conferred, in each case as contemplated by the Parity Lien Documents for the
benefit of holders of Parity Lien Obligations; provided that no such security
document, instrument or other document shall be materially more burdensome upon
the Company and the Guarantors than the Parity Lien Document executed and
delivered (or required to be executed and delivered promptly after the date
hereof) by the Company and the Guarantors in connection with the issuance of the
Notes on or about the date hereof.

 

(c)                                  From and after the date hereof, the Company
shall, or shall cause the applicable Guarantor to, deliver such documents and
takes such actions as are required by Article XII of the Indenture.

 

(d)                                 Upon the request of the Collateral Trustee,
the Company and the Guarantors will permit the Collateral Trustee or any of its
agents or representatives, at reasonable times and intervals upon reasonable
prior notice, to visit their offices and sites and inspect any of the Collateral
and to discuss matters relating to the Collateral with their respective officers
and independent public accountants. The Company and the Guarantors shall, at any
reasonable time and from time to time upon reasonable prior notice, permit the
Collateral Trustee or any of its agents or representatives to examine and make
copies of and abstracts from the records and books of account of the Company and
the Guarantors and their Subsidiaries, all at the Company’s expense.

 

29

--------------------------------------------------------------------------------


 

Section 7.4                              Successors and Assigns.

 

(a)                                 Except as provided in Section 5.2, the
Collateral Trustee may not, in its capacity as such, delegate any of its duties
or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Collateral Trustee hereunder will inure to the sole and exclusive benefit
of, and be enforceable by, each Parity Lien Representative and each present and
future holder of Parity Lien Obligations, each of whom will be entitled to
enforce this Agreement as a third-party beneficiary hereof, and all of their
respective successors and assigns.

 

(b)                                 Neither the Company nor any Guarantor may
delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights will be null and
void. All obligations of the Company and the Guarantors hereunder will inure to
the sole and exclusive benefit of, and be enforceable by, the Collateral
Trustee, each Parity Lien Representative and each present and future holder of
Parity Lien Obligations, each of whom will be entitled to enforce this Agreement
as a third-party beneficiary hereof, and all of their respective successors and
assigns.

 

Section 7.5                              Delay and Waiver.  No failure to
exercise, no course of dealing with respect to the exercise of, and no delay in
exercising, any right, power or remedy arising under this Agreement or any of
the other Parity Lien Security Documents will impair any such right, power or
remedy or operate as a waiver thereof. No single or partial exercise of any such
right, power or remedy will preclude any other or future exercise thereof or the
exercise of any other right, power or remedy. The remedies herein are cumulative
and are not exclusive of any remedies provided by law.

 

Section 7.6                              Notices.  Any communications, including
notices and instructions, between the parties hereto or notices provided herein
to be given may be given to the following addresses:

 

If to the Collateral Trustee:

U.S. Bank National Association

 

Global Corporate Trust Services

 

5555 San Felipe, Suite 1150

 

Houston, TX 77056

 

Telephone: (713) 235-9208

 

Facsimile: (713) 235-9213

 

Attention: Steven Finklea

 

 

 

with a copy to:

 

 

 

Bracewell & Giuliani LLP

 

711 Louisiana Street, Suite 2300

 

Houston, TX 77002

 

Telephone: (713) 221-1456

 

Fax: (713) 437-5349

 

Attention: Troy Harder

 

30

--------------------------------------------------------------------------------


 

If to the Company or any other Grantor:

Halcón Resources Corporation

 

1000 Louisiana St., Suite 6905

 

Houston, TX 77002

 

Telephone: (832) 538-0303

 

Facsimile: (832) 538-0220

 

Attention: Mark J. Mize

 

 

If to the Trustee:

U.S. Bank National Association

 

Global Corporate Trust Services

 

5555 San Felipe, Suite 1150

 

Houston, TX 77057

 

Telephone: (713) 235-9208

 

Facsimile: (713) 235-9213

 

Attention: Steven Finklea

 

 

 

with a copy to:

 

 

 

Bracewell & Giuliani LLP

 

711 Louisiana Street, Suite 2300

 

Houston, TX 77002

 

Telephone: (713) 221-1456

 

Fax: (713) 437-5349

 

Attention: Troy Harder

 

and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant address or number set
forth above or, as to holders of Parity Lien Debt, its address shown on the
register kept by the office or agency where the relevant Parity Lien Debt may be
presented for registration of transfer or for exchange. Failure to mail or
delivery by facsimile a notice or communication to a holder of Parity Lien Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Parity Lien Debt.

 

If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.

 

Section 7.7                              Entire Agreement.  This Agreement
states the complete agreement of the parties relating to the undertaking of the
Collateral Trustee set forth herein and supersedes all oral negotiations and
prior writings in respect of such undertaking.

 

Section 7.8                              Compensation; Expenses.  The Grantors
jointly and severally agree to pay, promptly upon demand:

 

(1)                                 such compensation to the Collateral Trustee
and its agents as the Company and the Collateral Trustee may agree in writing
from time to time;

 

31

--------------------------------------------------------------------------------


 

(2)                                 all reasonable costs and expenses incurred
by the Collateral Trustee and its agents in the preparation, execution,
delivery, filing, recordation, administration or enforcement of this Agreement
or any other Parity Lien Security Document or any consent, amendment, waiver or
other modification relating hereto or thereto;

 

(3)                                 all reasonable fees, expenses and
disbursements of legal counsel and any auditors, accountants, consultants or
appraisers or other professional advisors and agents engaged by the Collateral
Trustee or any Parity Lien Representative incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Parity Lien Security Documents or any consent,
amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by the Company or any Guarantor;

 

(4)                                 all reasonable costs and expenses incurred
by the Collateral Trustee and its agents in creating, perfecting, preserving,
releasing or enforcing the Collateral Trustee’s Liens on the Collateral,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, and title insurance premiums;

 

(5)                                 all other reasonable costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
negotiation, preparation and execution of the Parity Lien Security Documents and
any consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

 

(6)                                 after the occurrence of any Parity Lien Debt
Default, all costs and expenses incurred by the Collateral Trustee, its agents
and any Parity Lien Representative in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Parity
Lien Security Documents or any interest, right, power or remedy of the
Collateral Trustee or in connection with the collection or enforcement of any of
the Parity Lien Obligations or the proof, protection, administration or
resolution of any claim based upon the Parity Lien Obligations in any Insolvency
or Liquidation Proceeding, including all fees and disbursements of attorneys,
accountants, auditors, consultants, appraisers and other professionals engaged
by the Collateral Trustee, its agents or the Parity Lien Representatives.

 

The agreements in this Section 7.8 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.

 

Section 7.9                              Indemnity.

 

(a)                                 The Grantors jointly and severally agree to
defend, indemnify, pay and hold harmless the Collateral Trustee, each Parity
Lien Representative, each holder of Parity Lien Obligations and each of their
respective Affiliates and each and all of the directors, officers, partners,
trustees, employees, attorneys and agents, and (in each case) their respective
heirs, representatives, successors and assigns (each of the foregoing, an
“Indemnitee”) from and against any and all Indemnified Liabilities; provided
that no Indemnitee will be entitled to

 

32

--------------------------------------------------------------------------------


 

indemnification hereunder with respect to any Indemnified Liability to the
extent such Indemnified Liability is found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. THIS INDEMNITY COVERS ORDINARY
NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

 

(b)                                 All amounts due under this Section 7.9 will
be payable within 10 days upon written demand.

 

(c)                                  To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in Section 7.9(a) may be
unenforceable in whole or in part because they violate any law or public policy,
each of the Grantors will contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

(d)                                 No Grantor will ever assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Parity Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and each of the Grantors
hereby forever waives, releases and agrees not to sue upon any claim for any
such lost profits or special, indirect, consequential or (to the fullest extent
lawful) punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

(e)                                  The agreements in this Section 7.9 will
survive repayment of all other Parity Lien Obligations and the removal or
resignation of the Collateral Trustee and termination of this Agreement.

 

Section 7.10                       Severability.  If any provision of this
Agreement is invalid, illegal or unenforceable in any respect or in any
jurisdiction, the validity, legality and enforceability of such provision in all
other respects and of all remaining provisions, and of such provision in all
other jurisdictions, will not in any way be affected or impaired thereby.

 

Section 7.11                       Headings.  Section headings herein have been
inserted for convenience of reference only, are not to be considered a part of
this Agreement and will in no way modify or restrict any of the terms or
provisions hereof.

 

Section 7.12                       Obligations Secured.  All obligations of the
Grantors set forth in or arising under this Agreement will be Parity Lien
Obligations and are secured by all Liens granted by the Parity Lien Security
Documents.

 

Section 7.13                       Governing Law.  THE INTERNAL LAW OF THE STATE
OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.

 

Section 7.14                       Consent to Jurisdiction.  All judicial
proceedings brought against any party hereto arising out of or relating to this
Agreement or any of the other Parity Lien Security Documents may be brought in
any state or federal court of competent jurisdiction in the State,

 

33

--------------------------------------------------------------------------------


 

County and City of New York. By executing and delivering this Agreement, each
party hereto irrevocably:

 

(1)                                 accepts generally and unconditionally the
exclusive jurisdiction and venue of such courts;

 

(2)                                 waives any defense of forum non conveniens;

 

(3)                                 agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested, to such party at its address provided in accordance
with Section 7.6;

 

(4)                                 agrees that service as provided in clause
(3) above is sufficient to confer personal jurisdiction over such party in any
such proceeding in any such court and otherwise constitutes effective and
binding service in every respect; and

 

(5)                                 agrees each party hereto retains the right
to serve process in any other manner permitted by law or to bring proceedings
against any party in the courts of any other jurisdiction.

 

Section 7.15                       Waiver of Jury Trial.  EACH PARTY TO THIS
AGREEMENT WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER PARITY LIEN
SECURITY DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER PARITY LIEN SECURITY
DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT AND THE OTHER PARITY LIEN SECURITY DOCUMENTS, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HERETO HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS OF OR TO THIS AGREEMENT OR ANY OF THE OTHER PARITY LIEN SECURITY
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING THERETO. IN THE EVENT
OF

 

34

--------------------------------------------------------------------------------


 

LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

Section 7.16                       Counterparts, Electronic Signatures.  This
Agreement may be executed in any number of counterparts (including by
facsimile), each of which when so executed and delivered will be deemed an
original, but all such counterparts together will constitute but one and the
same instrument. The parties hereto may sign this Agreement and any Collateral
Trust Joinder and transmit the executed copy by electronic means, including
facsimile or noneditable *.pdf files. The electronic copy of the executed
Agreement and any Collateral Trust Joinder is and shall be deemed an original
signature.

 

Section 7.17                       Effectiveness.  This Agreement will become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by each party of written notification of such execution and
written or telephonic authorization of delivery thereof.

 

Section 7.18                       Grantors and Additional Grantors.  Each
Grantor represents and warrants that it has duly executed and delivered this
Agreement. The Company will cause each Person that hereafter becomes a Grantor
or is required by any Parity Lien Document to become a party to this Agreement
to become a party to this Agreement, for all purposes of this Agreement, by
causing such Person to execute and deliver to the Collateral Trustee a
Collateral Trust Joinder, whereupon such Person will be bound by the terms
hereof to the same extent as if it had executed and delivered this Agreement as
of the date hereof. The Company shall promptly provide each Parity Lien
Representative with a copy of each Collateral Trust Joinder executed and
delivered pursuant to this Section 7.18; provided that the failure to so deliver
a copy of the Collateral Trust Joinder to any then existing Parity Lien
Representative shall not affect the inclusion of such Person as a Grantor if the
other requirements of this Section 7.18 are complied with.

 

Section 7.19                       Insolvency.  This Agreement will be
applicable both before and after the commencement of any Insolvency or
Liquidation Proceeding by or against any Grantor. The relative rights, as
provided for in this Agreement, will continue after the commencement of any such
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the commencement of any such case, as provided in this Agreement.

 

Section 7.20                       Rights and Immunities of Parity Lien
Representatives.  The Trustee and the Collateral Trustee will be entitled, to
the extent applicable to such entity, to all of the rights, protections,
immunities and indemnities set forth in the Indenture and any future Parity Lien
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture or other agreement
governing the applicable Parity Lien Debt with respect to which such Person will
act as representative, in each case as if specifically set forth herein. In no
event will any Parity Lien Representative be liable for any act or omission on
the part of the Grantors or the Collateral Trustee hereunder.

 

Section 7.21                       Intercreditor Agreement. Each Person that is
secured hereunder, by accepting the benefits of the security provided hereby,
(i) consents (or is deemed to consent), to the subordination of Liens in favor
of the Collateral Trustee as provided for in the Intercreditor Agreement,
(ii) agrees (or is deemed to agree) that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement,
(iii) authorizes (or is deemed to

 

35

--------------------------------------------------------------------------------


 

authorize) and instructs (or is deemed to instruct) the Collateral Trustee on
behalf of such Person to enter into, and perform under, the Intercreditor
Agreement as “Second Lien Collateral Trustee” (as defined in the Intercreditor
Agreement). The Collateral Trustee agrees to enter into any amendments or
joinders to the Intercreditor Agreement, without the consent of any Holder or
the Trustee, to add additional Indebtedness as Priority Lien Debt, Parity Lien
Debt or Junior Lien Debt (to the extent permitted to be incurred and secured by
the applicable Secured Debt Documents) and add other parties (or any authorized
agent or trustee therefor) holding such Indebtedness thereto and to establish
that the Lien on any Collateral securing such Indebtedness ranks equally with
the Liens on such Collateral securing the other Priority Lien Debt, Parity Lien
Debt or Junior Lien Debt, as applicable, then outstanding. The foregoing
provisions are intended as an inducement to the lenders under the Credit
Agreement to extend credit to the Company, as the borrower under the Credit
Agreement, and such lenders are intended third party beneficiaries of this
provision and the provisions of the Intercreditor Agreement. Notwithstanding
anything to the contrary contained herein, to the extent that any Lien on any
Collateral is perfected by the possession or control of such Collateral or of
any account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the Priority Lien
Representative, or of agents or bailees of the Priority Lien Representative, the
perfection actions and related deliverables described in this Agreement or the
other Parity Lien Security Documents shall not be required.

 

Section 7.22                       Force Majeure.  The Collateral Trustee shall
not be liable for delays or failures in performance resulting from acts of God,
strikes, lockouts, riots, acts of war, epidemics, governmental regulations
superimposed after the fact, fire, communication line failures, computer
viruses, power failures, earthquakes or other disasters or similar acts beyond
its control.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

COMPANY:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

GUARANTORS:

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN HOLDINGS, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN LOUISIANA OPERATING, L.P.

 

 

By: HALCÓN GULF STATES, LLC,

 

 

its General Partner

 

HALCÓN GULF STATES, LLC

 

HRC ENERGY LOUISIANA, LLC

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HRC ENERGY RESOURCES (WV), INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC

 

HRC PRODUCTION COMPANY

 

HK OIL & GAS, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK ENERGY, LLC

 

HK RESOURCES, LLC

 

THE 7711 CORPORATION

 

 

 

By: 

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer, for and on
behalf of each of the foregoing Subsidiary Guarantors

 

[Signature Page to Collateral Trust Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee under the Indenture

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee

 

 

 

 

 

By:

/s/ Steven A. Finklea

 

Name:

Steven A. Finklea

 

Title:

Vice President

 

[Signature Page to Collateral Trust Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ADDITIONAL PARITY LIEN DEBT CERTIFICATE

 

Reference is made to the Collateral Trust Agreement, dated as of May 1, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among Halcón Resources
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, U.S. Bank National Association, as Trustee under the
Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Additional
Parity Lien Debt Certificate is being executed and delivered in order to
designate additional secured debt as Parity Lien Debt entitled to the benefit of
the Collateral Trust Agreement.

 

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of [the Company or applicable Grantor] that:

 

(A)                               [the Company or applicable Grantor] intends to
incur additional Parity Lien Debt (“Additional Parity Lien Debt”) which will be
permitted by each applicable Parity Lien Document to be secured by a Parity Lien
equally and ratably with all previously existing and future Parity Lien Debt;

 

(B)                               the name and address of the Parity Lien Debt
Representative for the Additional Parity Lien Debt for purposes of Section 7.6
of the Collateral Trust Agreement is:

 

 

Telephone:

 

Fax:

 

(C)                               Attached as Exhibit 1 hereto is a
Reaffirmation Agreement duly executed by the Company and each Guarantor, and

 

(D)                               the Company has caused a copy of this
Additional Parity Lien Debt Certificate and the related Collateral Trust Joinder
to be delivered to each existing Parity Lien Representative.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Additional Parity Lien Debt
Certificate to be duly executed by the undersigned officer as of
                          , 20        .

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Parity Lien Debt Certificate.

 

 

U.S. Bank National Association,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ADDITIONAL PARITY LIEN DEBT CERTIFICATE

 

[FORM OF]
REAFFIRMATION AGREEMENT

 

Reference is made to the Collateral Trust Agreement, dated as of May 1, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among Halcón Resources
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, U.S. Bank National Association, as Trustee under the
Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This
Reaffirmation Agreement is being executed and delivered as of
                            , 20     in connection with an Additional Parity
Lien Debt Certificate of even date herewith which Additional Parity Lien Debt
Certificate has designated additional Parity Lien Debt entitled to the benefit
of the Collateral Trust Agreement.

 

Each of the undersigned hereby consents to the designation of additional secured
debt as Parity Lien Debt as set forth in the Additional Parity Lien Debt
Certificate of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Parity Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Parity Lien Document to which it is a party, shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such Parity Lien Documents.

 

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

 

[names of the Company and Guarantors]

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL DEBT

 

Reference is made to the Collateral Trust Agreement, dated as of May 1, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among Halcón Resources
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, U.S. Bank National Association, as Trustee under the
Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 3.8 of the
Collateral Trust Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being
additional Parity Lien Debt under the Collateral Trust Agreement.

 

[1.                             Joinder. The undersigned,
                                          , a
                                  , (the “New Representative”) as [trustee,
administrative agent] under that certain [described applicable indenture, credit
agreement or other document governing the additional secured debt] hereby agrees
to become party as a Parity Lien Representative under the Collateral Trust
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Collateral Trust Agreement as fully as if the
undersigned had executed and delivered the Collateral Trust Agreement as of the
date thereof.](1)

 

[1][2.]          Additional Secured Debt Designation

 

The undersigned, on behalf of itself and each holder of Obligations in respect
of the [Additional Notes][Series of Parity Lien Debt] for which the undersigned
is acting as Parity Lien Representative hereby agrees, for the enforceable
benefit of each existing and future holder of Priority Lien Obligations, the
Priority Lien Collateral Agent, all holders of each current and future Series of
Parity Lien Debt, each other current and future Parity Lien Representative and
each current and future holder of Parity Lien Obligations and as a condition to
being treated as Parity Lien Debt under the Collateral Trust Agreement that:

 

(a)                                 all Parity Lien Obligations will be and are
secured equally and ratably by all Parity Liens at any time granted by the
Company or any other Grantor to secure any Obligations in respect of any
[Additional Notes][Series of Parity Lien Debt], whether or not upon property
otherwise constituting collateral for such Series of Parity Lien Debt, and that
all such Parity Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Parity Lien Obligations equally and ratably;

 

(b)                                 the undersigned and each holder of
Obligations in respect of the [Additional Notes][Series of Parity Lien Debt] for
which the undersigned is acting as Parity Lien Representative are bound by the
provisions of this Agreement, including the provisions relating

 

--------------------------------------------------------------------------------

(1)  Delete if Additional Parity Lien Debt constitutes Additional Notes.

 

B-1

--------------------------------------------------------------------------------


 

to the ranking of Parity Liens and the order of application of proceeds from the
enforcement of Parity Liens; and

 

(c)                                  the Collateral Trustee shall perform its
obligations under the Collateral Trust Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement.

 

3.                                      Governing Law and Miscellaneous
Provisions.  The provisions of Article 7 of the Collateral Trust Agreement will
apply with like effect to this Collateral Trust Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                                      , 20        .

 

 

[insert name of the new representative or the Trustee]

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:

 

 

U.S. Bank National Association, as Collateral Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL GRANTOR

 

Reference is made to the Collateral Trust Agreement, dated as of May 1, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”), among Halcón Resources
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, U.S. Bank National Association, as Trustee under the
Indenture (as defined therein), and U.S. Bank National Association, as
Collateral Trustee. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Collateral Trust Agreement. This Collateral
Trust Joinder is being executed and delivered pursuant to Section 7.18 of the
Collateral Trust Agreement.

 

1.                                      Joinder.  The undersigned,
                                      , a
                                      , hereby agrees to become party as a
Grantor under the Collateral Trust Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Collateral Trust
Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

 

2.                                      Governing Law and Miscellaneous
Provisions.  The provisions of Article 7 of the Collateral Trust Agreement will
apply with like effect to this Collateral Trust Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
                                  , 20        .

 

 

[                                                                      ]

 

 

 

 

 

By:

 

Name:

 

Title:

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:

 

 

U.S. Bank National Association, as Collateral Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1

--------------------------------------------------------------------------------